 

Exhibit 10.33

 

EDISON NATION INC.

1 W BROAD STREET, SUITE 1004

BETHLEHEM, PA 18018

 

October 7, 2020

 

Jefferson Street Capital LLC

720 Monroe Street, Suite C401B

Hoboken, New Jersey 07030

Attn: Brian Goldberg, Managing Member

 

  Re. Securities Purchase Agreement, dated as of April 7, 2020

 

Sir/Madam:

 

Reference is hereby made to that certain Securities Purchase Agreement, dated as
of April 7, 2020 (as may hereafter be further amended or restated from time to
time, the “Purchase Agreement”), made by and between Edison Nation, Inc., a
Nevada corporation (the “Borrower”), and Jefferson Street Capital LLC, a New
Jersey limited liability company (the “Holder”), pursuant to which Holder agreed
to purchase from the Borrower, and the Borrower agreed to sell and issue to the
Holder, a Convertible Promissory Note in the principal amount of $168,000.00
(the “Note”). The Holder has exercised the Mandatory Prepayment Option under
Section 1.10 of the Note and the Borrower hereby acknowledges that the Mandatory
Prepayment Amount (as defined in the Note) is currently owed to the Holder
consisting of principal in the amount of $168,000.00, interest in the amount of
$3,360.00, and a fee in the amount of $25,704.00 and, as such, the total
outstanding balance under the Note equals $197,064.00 as of the date hereof,
immediately prior to the fee contemplated below. Except as otherwise defined
herein, terms defined in the Note shall have the same meaning when used herein.
The Borrower and the Holder shall be referred to herein as the “Parties”.

 

The Borrower has requested and the Holder has agreed to temporarily forebear,
until the earlier of (i) December 9, 2020 or (ii) at such time as a default
shall occur under and pursuant to the Purchase Agreement, the Note or this
letter agreement, from exercising its right to convert amounts due under the
Note into Common Stock of the Borrower, in exchange for a one time cash payment
forbearance fee equal to $12,500.00 paid upon execution hereof.

 

The Borrower hereby affirms its obligations to the Holder under the Purchase
Agreement, Note, Transfer Agent Instruction Letter, Unanimous Written Consent of
the Board of Directors, and the other documents executed in connection therewith
(the “Transaction Documents”) and further affirms as follows: (i) subject to the
terms and conditions herein provided, that the Borrower shall continue to
perform each and every covenant, agreement and condition set forth in the
Transaction Documents, and continue to be bound by each and all of the terms and
provisions thereof and hereof; and (ii) as of the date hereof, other than as
provided herein, no default or Event of Default has occurred or is continuing
under the Transaction Documents, and no event has occurred that, with the
passage of time, the giving of notice, or both, would constitute a default or an
Event of Default under the Transaction Documents.

 

 

 

 

The Borrower hereby acknowledges, represents, warrants and confirms to Holder
that: (i) each of the Transaction Documents are valid and binding obligations of
the Borrower, enforceable against the Borrower in accordance with their
respective terms; and (ii) there are no defenses, setoffs, counterclaims,
cross-actions or equities in favor of the Borrower to or against the enforcement
of any of the Transaction Documents, and to the Borrower has any defenses,
setoffs, counterclaims, cross-actions or equities against the Holder and/or
against the enforceability of any of the Transaction Documents, the Borrower
acknowledges and agrees that same are hereby fully and unconditionally waived by
the Borrower.

 

The Borrower hereby represents and warrants to the Holder that the execution and
delivery by the Borrower of this letter agreement and the performance by the
Borrower of its obligations hereunder has been duly and validly authorized and
approved by the Borrower and its Board of Directors pursuant to all applicable
laws. No other corporate action or consent on the part of the Borrower, its
Boards of Directors, stockholders or any other person or entity is necessary or
required to execute this letter agreement to consummate the transactions
contemplated herein and therein, or perform all of obligations hereunder and
thereunder. This letter agreement has been duly and validly executed by the
Borrower (and the officer executing this letter agreement is duly authorized to
act and execute same on behalf of the Borrower) and constitutes the valid and
legally binding agreements of the Borrower, enforceable against the Borrower in
accordance with its respective terms.

 

The Borrower hereby indemnifies and holds the Holder harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and distributions of any kind or
nature payable by the Holder to any person or entity, including reasonable
attorneys’ and paralegals’ fees and expenses, court costs, settlement amounts,
costs of investigation and interest thereon from the time such amounts are due
at the highest non-usurious rate of interest permitted by applicable law,
through all negotiations, mediations, arbitrations, trial and appellate levels
(collectively, the “Claims”), as a result of, or arising out of, or relating to
any matters relating to this letter agreement.

 

As a material inducement for Holder to execute this letter agreement, the
Borrower hereby releases, waives, discharges, covenants not to sue, acquits,
satisfies and forever discharges the Holder and their respective successors and
assigns, from any and all Claims whatsoever in law or in equity which the
Borrower ever had, now have, or which any successor or assign of the Borrower
hereafter can, shall or may have against any of the Holder and their respective
successors and assigns, for, upon or by reason of any matter, cause or thing
whatsoever related to the Transaction Documents through the date hereof. In
addition to, and without limiting the generality of foregoing, the Borrower
further covenant with and warrant unto the Holder that there exist no claims,
counterclaims, defenses, objections, offsets or other Claims against Holder.

 

This letter agreement and the Transaction Documents contain the entire
understanding between and among the Parties and supersedes any prior
understandings and agreements among them respecting the subject matter of this
letter agreement. This letter agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to choice of law
principles. Any dispute arising under or relating to or in connection with this
letter agreement shall be subject to the exclusive jurisdiction and venue of the
State and/or Federal courts located in New York. This letter agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one and the same instrument. The Parties
hereby consent and agree that if this letter agreement shall at any time be
deemed by the Parties for any reason insufficient, in whole or in part, to carry
out the true intent and spirit hereof or thereof, the Parties will execute or
cause to be executed such other and further assurances and documents as in the
reasonable opinion of the Parties may be reasonably required in order more
effectively to accomplish the purposes of this letter agreement. In case any
provision of this letter agreement shall be held to be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this letter
agreement, and the validity legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Please indicate your agreement with and acceptance of the terms of this letter
agreement by signing in the space provided and returning this letter agreement
to our attention at the address above.

 

[ - signature page follows - ]

 

 

 

 

By execution hereof, the undersigned hereby agrees to the terms and conditions
of this letter agreement.

 





  Very truly yours,       EDISON NATION INC.         By:   Name: Christopher B.
Ferguson   Title: Chief Executive Officer

 

ACCEPTED AND AGREED:       JEFFERSON STREET CAPITAL LLC         By:   Name:
Brian Goldberg   Title: Managing Member  

 

 

 